Citation Nr: 0726280	
Decision Date: 08/22/07    Archive Date: 08/29/07

DOCKET NO.  05-29 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to an effective date prior to February 12, 2001 
for the grant of service connection for short bowel syndrome 
and the award of a total disability rating based on 
individual unemployability due to service-connected 
disability.  

(The issue of whether there was clear and unmistakable error 
in a July 1971 Board decision that denied service connection 
for a post-operative abdominal condition is addressed in a 
separate decision of the Board under docket number 06-05 
836).  


REPRESENTATION

Appellant represented by:	Elzie Fitzgerald, Agent


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse

ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran served on active duty training from September 24, 
1960 to March 23, 1961, from February 2, 1969 to March 14, 
1969, and from April 22, 1969 to May 2, 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2005 rating decision of the Togus, 
Maine, Regional Office (RO) of the Department of Veterans 
Affairs (VA) that granted service connection for short bowel 
syndrome and awarded a total disability rating based on 
individual unemployability due to service-connected 
disability, effective February 12, 2001.  

The veteran appeared before the undersigned Veterans Law 
Judge at a videoconference hearing in October 2005.  A 
transcript of the hearing is included in the claims folder.  

The Board notes that at the videoconference hearing, the 
veteran's agent indicated that a claim for entitlement to 
special monthly compensation based on housebound status had 
not yet been adjudicated by the RO.  However, the Board 
observes that the issue was adjudicated by the RO in an 
August 2005 rating decision that was mailed to the veteran 
under cover letter dated August 22, 2005.  


FINDINGS OF FACT

1.  The veteran's initial claim for service connection for an 
abdominal condition was denied by the Board in a July 1971 
decision.  

2.  The veteran filed a subsequent claim for service 
connection for short bowel syndrome, which was received by 
the RO on February 12, 2001.  


CONCLUSION OF LAW

The criteria for an effective date prior to February 12, 
2001, for the grant of service connection for short bowel 
syndrome and the award of a total disability rating based on 
individual unemployability due to service-connected 
disability have not been met.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
VA will attempt to obtain; and a general notification that 
the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In this case, in a May 2001 letter, issued in conjunction 
with the veteran's request to reopen the previously denied 
claim for service connection for an abdominal condition, the 
RO provided notice to the veteran regarding what information 
and evidence is needed to reopen his claim, and what evidence 
was required to establish service connection.  In additional 
letters dated in May 2002, October 2002, May 2003 and 
September 2003 the RO again provided notice that new evidence 
was required to reopen the previously denied claim, and what 
evidence was required to establish service connection.  He 
was also informed of what information and evidence must be 
submitted by the veteran, what information and evidence will 
be obtained by VA, and the need for the veteran to advise VA 
of or submit any further evidence that pertained to the 
claim.  Subsequent to these notices, the veteran's claims 
were substantiated and effective dates awarded.  Thus, the 
section 5103(a) notice has served its purpose.  See Dingess, 
supra.  The veteran's notice of disagreement triggered the 
requirements in 38 C.F.R. § 19.26 to issue a Statement of the 
Case, and such was accomplished.

The veteran has not been provided a VCAA notice regarding his 
appeal of the effective date assigned for the grant of 
service connection for coronary artery disease.  The United 
States Court of Appeals for Veterans Claims (Court) has held, 
however, that failure to comply with the notice requirement 
of the VCAA is not prejudicial to the veteran if, based on 
the facts alleged, no entitlement exists.  See Valiao v. 
Principi, 17 Vet. App. 229, 232 (2003).  In addition, the 
Court has held that a veteran claiming entitlement to an 
earlier effective date is not prejudiced by failure to 
provide him a VCAA notice if, based on the facts of the case, 
entitlement to an earlier effective date is not shown as a 
matter of law.  See Nelson v. Principi, 18 Vet. App. 407, 410 
(2004) (per curium).  

Further, entitlement to an earlier effective date is 
dependent on finding that the veteran submitted a claim to 
reopen the previous denial of service connection for his 
stomach condition prior to February 2001.  The evidence to be 
considered in making that determination is limited to 
documents received by VA prior to that date.  Here, the 
veteran testified that he did not file a claim for service 
connection between his 1970 claim denied by the Board in 1971 
and the claim filed in February 2001, which was allowed.  As 
discussed below, the Board has determined that the veteran is 
not entitled to an earlier effective date as a matter of law.  
The Board finds, therefore, that he has not been prejudiced 
by the RO's failure to provide him a VCAA notice.  See 
Conway, supra; Dingess, supra; see also Valiao v. Principi, 
17 Vet. App. 229, 232 (2003) (failure to comply with the 
notice requirement of the VCAA is not prejudicial to the 
veteran if, based on the facts alleged, no entitlement 
exists.)  

The veteran and his representative have been accorded the 
opportunity to present evidence and argument, and have done 
so.  The veteran has not indicated the existence of any other 
evidence that might be relevant to his appeal.  The Board 
concludes that all relevant data has been obtained for 
determining the merits of the veteran's appeal and that no 
reasonable possibility exists that any further assistance 
would aid him in substantiating his appeal.  See 38 U.S.C.A. 
§ 5103A West 2002); Wensch v. Principi, 15 Vet. App. 362, 368 
(2001); 38 C.F.R. § 3.159(c) (2006).


Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

In relevant part, the veteran served on periods of active 
duty for training from February 2, 1969 to March 14, 1969, 
and from April 22, 1969 to May 2, 1969.  In June 1970, he 
filed a claim for service connection for a stomach condition.  
In an October 1970 rating decision, the RO denied the claim 
based on a finding that the evidence did not show that the 
veteran sustained an injury during his period of active duty 
for training and that the surgery performed in service was 
remedial for a preexisting condition that was not aggravated 
by service.  

The veteran appealed this decision to the Board.  In a July 
1971 decision, the Board also denied service connection for a 
post-operative stomach condition.  The Board concluded that 
the line of duty determination made by the service department 
was patently inconsistent with the laws administered by the 
Department of Veterans Affairs as there was no evidence to 
show that the old adhesions and regional enteritis found in 
surgery could have been aggravated in two days of service 
when there were no new internal injuries found.  That 
decision is final.  See38 C.F.R. § 19.104 (1971).  

On February 12, 2001, the RO received correspondence from the 
veteran's representative requesting that his claim for 
service connection for a stomach condition be reopened.  In a 
December 2004 decision, the Board found that new 
and material evidence had been submitted to reopen the claim 
and remanded the matter to the RO.  In a March 2005 decision, 
the RO granted service connection for short bowel syndrome 
and assigned a 60 percent rating, effective February12, 2001.  
The RO also granted entitlement to a total disability rating 
based on individual unemployability due to service-connected 
disability, effective February 12, 2001.  

In a statement dated March 2005, the veteran expressed 
disagreement with the effective date of the award.  He 
asserted that he first filed his claim in 1970, and the 
benefits should be granted from that date.  

The effective date of an evaluation and award of compensation 
based on an original claim will be the day following 
separation from active service or date entitlement arose if 
the claim is received within one year after separation from 
service; otherwise, the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a) (West 2002); 38 C.F.R. § 3.400 (2006).  The 
effective date of a reopened claim is the date of receipt of 
claim (i.e., the petition to reopen that was ultimately 
granted) or the date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(q)(1)(ii) (2006).  

As noted above, service connection for short bowel syndrome 
was granted based on receipt of new and material evidence in 
conjunction with the veteran's application to reopen the 
claim after it had been denied in July 1971.  This petition 
was received by the RO on February 12, 2001.  The veteran 
testified that he did not file any other claim between the 
1971 Board decision and the February 2001 claim, and the 
record does not reveal any claim for benefits being filed 
during that time.  Thus, under the facts presented here, 
February 12, 2001 is the earliest effective date that may be 
assigned for the award of benefits under the law.  See 
38 C.F.R. § 3.400(q); see also Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).   

To the extent that the veteran argues that there was error in 
the prior Board decision that denied his claim for benefits, 
this represents a separate claim that, as noted above, will 
be addressed in a separate decision of the Board.  


ORDER

An effective date prior to February 12, 2001, for the grant 
of service connection for short bowel syndrome and the award 
of a total disability rating based on individual 
unemployability due to service-connected disability, is 
denied.  



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


